STEPHENSON, Justice (dissenting). I dissent with some diffidence not only out of respect for the views of my learned brethren, but because I thereby concede that I am the only member of our group who experiences difficulty in grasping the meaning of the exclusionary clause quoted by the majority. I will accept the proposition that the fence in question was a structure appurtenant, or relating to the highway. However, a careful reading of the quoted clause fails to convince me that the phrase “and structures appurtenant, or relating thereto,” is applicable to “highways, streets, roads, or other dedicated ways,”. It seems to me that it could, with equal or greater reason, be applicable only to “culverts”, particularly in view of the absence of a comma after that word. Thus, I consider that the clause is at least ambiguous. Being ambiguous, it should be construed. Documents are construed strictly against those by whom they are prepared — in this case the appellee. Moreover, I believe the rule of last antecedents comes into play. Under that doctrine, relative and qualifying words, phrases and clauses are to be applied to the words or phrase immediately preceding, and are not to be construed as extending to or including others more remote. In re Goldsworthy’s Estate, 45 N.M. 406, 115 P.2d 627 (1941). Utilizing that precept, the phrase “structures appurtenant, or relating thereto,” would apply to “culverts” but not to “highways, streets, roads, or other dedicated ways.” There is no evidence here that the fence that was down was appurtenant to the culvert. Therefore, the exclusionary clause' should not apply. Goldsworthy was a case involving statutory construction, but the rule of last antecedents is a rule of grammar as well as law, and the authorities quoted in that case indicate that it applies to other writings. I also disagree with the majority that the exclusionary clause applies to the lack of any warning sign. In my opinion, a sign and a device are not the same. The latter, in common parlance, is something devised — a contrivance or invention. Webster’s Third New International Dictionary gives the following definition: “a piece of equipment or a mechanism designed to serve a special purpose or perform a special function” The same work defines “sign” as being: “A conspicuously placed word or legend (as on a board or placard) of direction, warning, identification, or other information of general concern” I cannot equate the word “device”, which connotes a mechanical or electrical arrangement, with a warning sign. I therefore consider that the quoted exclusionary clause does not exclude negligence in failing to place warning signs. Inasmuch as there was evidence from which the court could have found appellee’s insured negligent in having failed to properly maintain the fence and in failing to erect warning signs concerning stock on the highway, I would reverse. I agree with the majority that appellant’s claim concerning appellee having waived its right to deny coverage is without merit.